DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/02/2021, 03/19/2021 and 04/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements have been considered by the examiner.  

Response to Arguments
Applicant's arguments filed 09/30/2020 have been fully considered but they are not persuasive. 

Applicant argues that Puri’s block precision allowed is combined with a delta motion vector to give a final motion vector. However, Puri discloses that this may happen (not required).
Applicant argues that in Puri there is no subsequent second rounding, pruning, or generating of a candidate list.  Pang teaches performing pruning of the candidate MVs (see par. 0140); and generating a candidate list based on the second rounding and the pruning (see par. 0102, teaches maintaining a motion vector (MV) candidate list for multiple motion vector predictors).  Robertson teaches performing second rounding of the candidate MVs based on the first rounding (see par. 0009, teaches second motion vectors being estimated (rounded) from the first motion vectors by rounding the first motion vectors).  Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413,425 (CCPA 1981)).  Moreover, a teaching away requires a 

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 27-29, 36, 37, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (U.S. 2016/0100189) in view of Rapaka (U.S. 2017/0099495) and further in view of Robertson (U.S. 2009/0097560) and Puri (U.S. 2014/0362921).
Regarding claim 15, Pang teaches a method comprising: 
obtaining a current block of a video frame (see par. 0269);
obtaining candidate motion vectors (MVs) corresponding to neighboring blocks of the current block, wherein the neighboring blocks neighbor the current block (see par. 0247);
obtaining precisions of the candidate MVs (see par. 0140, teaches MV predictor candidates being converted to integer-pel precision prior to be used in a candidate derivation process that can be performed before or after a pruning process in the MV predictor candidate derivation process, and that the conversion can be done by rounding process, such as right shift or rounded right shift);
performing pruning of the candidate MVs (see par. 0140); and

Pang does not specifically teach performing first rounding of the precisions based on a rounding scheme; performing second rounding of the candidate MVs based on the first rounding; and wherein the rounding scheme comprises rounding the precisions to a target precision of the current block.
Rapaka teaches performing first rounding of the precisions based on a rounding scheme (see Abstract; par. 0007, 0082, 0144, teaches techniques for rounding merge vectors when the merge candidate corresponds to intra block copy mode (i.e., the reference picture is the same as the current picture) where rounding in this context means to convert the fraction pel accuracy (precisions) block vector to an integer pel accuracy block vector, and that one example is by right shifting the vector by 2 and then left shifting by 2), and in some examples, rounding may include reducing or removing fractional elements (precisions) of the motion vector components , for example, the original motion vector may have quarter-pixel precision, whereas the rounded motion vector may have half pixel precision, full pixel precision (that is, integer pixel precision), double pixel precision, or the like).
Pang and Rapaka do not specifically teach performing second rounding of the candidate MVs based on the first rounding; and wherein the rounding scheme comprises rounding the precisions to a target precision of the current block.
Robertson teaches performing second rounding of the candidate MVs based on the first rounding (see par. 0009, teaches second motion vectors being estimated 
Pang, Rapaka and Robertson do not specifically teach wherein the rounding scheme comprises rounding the precisions to a target precision of the current block.
Puri teaches wherein the rounding scheme comprises rounding the precisions to a target precision of the current block (see par. 0253, motion vectors being transmitted in precision selected for the (current) picture or the block size, and teaches a Predicted Motion Vector (PMV) being rounded to a block precision allowed (target precision); see also e.g., Chuang (U.S. 2016/0337649) par. 0026, teaches a motion vector predictor (MVP) being rounded to a target granularity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Pang with the limitations as taught by Rapaka and Robertson and Puri to provide for converting a fraction pel accuracy block vector to an integer pel accuracy block vector (see Rapaka par. 0082) and to provide for retaining spatial smoothing due to fractional motions (see Robertson par. 0109) and to provide for motion vectors being transmitted in a precision selected for the picture or the block size (see Puri par. 0253).

Regarding claim 27, Pang teaches the neighboring blocks comprise a first neighboring block and a second neighboring block, and wherein the precisions comprise a first precision of the first neighboring block and a second precision of the second neighboring block (see par. 0031, 0137).

Regarding claim 28, Puri teaches the rounding scheme comprises rounding the first precision to the target precision (see par. 0253, teaches Predicted Motion Vectors (PMVs) being rounded to a block precision allowed (target)).  Motivation for this combination has been stated in claim 15.

Regarding claim 29, Puri teaches the rounding scheme further comprises rounding the second precision to the target precision (see par. 0253, teaches Predicted Motion Vectors (PMVs) being rounded to a block precision allowed (target)).  Motivation for this combination has been stated in claim 15.

Regarding claim 36, this claim contains the limitations of claim 15 and is analyzed as previously discussed with respect to this claim.  Further, Pang teaches an apparatus (see Fig. 9) comprising: a memory (see Fig. 9, 33, par. 0268); and a processor coupled to the memory (see Fig. 9, 35, 41).  Motivation for this combination has been stated in claim 15.  

Regarding claim 37, Pang teaches the neighboring blocks comprise a first neighboring block and a second neighboring block, and wherein the precisions comprise a first precision of the first neighboring block and a second precision of the second neighboring block (see par. 0031, 0137).



Regarding claim 47, Pang teaches the neighboring blocks comprise a first neighboring block and a second neighboring block, wherein the precisions comprise a first precision of the first neighboring block and a second precision of the second neighboring block (see par. 0031, 0137), and wherein the rounding scheme comprises: rounding the first precision to the target precision (see par. 0253); and rounding the second precision to the target precision (see par. 0253).

Claims 30-32, 40-42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (U.S. 2016/0100189) in view of Rapaka (U.S. 2017/0099495) and further in view of Robertson (U.S. 2009/0097560), Puri (U.S. 2014/0362921) and Chang (U.S. 2015/0249838).
Regarding claims 30, 40, Pang, Rapaka, Robertson and Puri do not specifically teach select a final candidate MV from the candidate list. 
Chang teaches selecting a final candidate MV from the candidate list (see par. 0037, teaches in video coding systems, a list of motion vector predictor candidates is maintained and a final motion vector predictor is selected from the list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Pang 

Regarding claims 31, 41, Chang teaches signaling the final candidate MV in an encoded video (see par. 0037, 0048, teaches in video coding systems, a list of motion vector predictor candidates is maintained and a final motion vector predictor is selected from the list and encoded).  Motivation for this combination has been stated in claim 30.

Regarding claims 32, 42, Chang teaches transmitting the encoded video (see par. 0037, 0048, teaches encoding and decoding where it would have been understood the encoded data is transmitted to the decoder).  Motivation for this combination has been stated in claim 30.

Regarding claim 48, Chang teaches select a final candidate MV from the candidate list; signal the final candidate MV in an encoded video; and transmit the encoded video (see par. 0037, 0048, teaches in video coding systems, a list of motion vector predictor candidates is maintained and a final motion vector predictor is selected from the list, and teaches encoding and decoding where it would have been understood the encoded data is transmitted to the decoder).   Motivation for this combination has been stated in claim 30. 

Claims 33, 34, 43, 44 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (U.S. 2016/0100189) in view of Rapaka (U.S. 2017/0099495) .
Regarding claims 33, 43, Pang, Rapaka, Robertson and Puri do not specifically teach the pruning comprises discarding identical candidate MVs. 
Li teaches the pruning comprises discarding identical candidate MVs (see par. 0137, teaches a pruning process can, for example, compare one candidate against the others in the current candidate list to avoid inserting an identical candidate).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Pang with the limitations as taught by Rapaka and Robertson, Puri and Li to provide for determining a high accuracy motion vector of each sub-block (see Li par. 0197).

Regarding claims 34, 44, Li teaches the pruning comprises discarding sub-identical candidate MVs (see par. 0137, teaches a pruning process can, for example, compare one candidate against the others in the current candidate list to avoid inserting an identical candidate).  Motivation for this combination has been stated in claim 33.

Regarding claim 49, Li teaches the pruning comprises discarding identical candidate MVs, discarding sub-identical candidate MVs, or adding zero MVs to fill the candidate list (see par. 0137, teaches a pruning process can, for example, compare one candidate against the others in the current candidate list to avoid inserting an identical candidate).  Motivation for this combination has been stated in claim 33.

Claims 35 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (U.S. 2016/0100189) in view of Rapaka (U.S. 2017/0099495) and further in view of Robertson (U.S. 2009/0097560), Puri (U.S. 2014/0362921) and Chien (U.S. 2017/0238005).
Regarding claims 35, 45, Pang, Rapaka, Robertson and Puri do not specifically teach the pruning comprises adding zero MVs to fill the candidate list.
Chien teaches the pruning comprises adding zero MVs to fill the candidate list  (see par. 0214, teaches for pruning zero MV candidates, the video coder inserts zero motion vectors into the merge candidate list in the order of reference index starting from zero until the list is complete).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Pang with the limitations as taught by Rapaka and Robertson, Puri and Chien to provide for pruning zero MV candidates (see Chien par. 0214).

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (U.S. 2016/0100189) in view of Rapaka (U.S. 2017/0099495) and further in view of Robertson (U.S. 2009/0097560), Puri (U.S. 2014/0362921) and Shimada (U.S. 2016/0014408).
Regarding claim 38, Pang, Rapaka, Robertson and Puri do not specifically teach the rounding scheme comprises rounding the first precision to the target precision.
Shimada teaches the rounding scheme comprises: rounding the first precision to the target precision (see par. 0072, the motion vector is scaled (rounded) using a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus as taught by Pang with the limitations as taught by Rapaka and Robertson, Puri and Shimada to provide for improving the accuracy of a vector predictor (see Shimada par. 0073).

Regarding claim 39, Shimada teaches the rounding scheme further comprises rounding the second precision to the target precision (see par. 0072, the motion vector is scaled (rounded) using a scaling factor having a certain precision (target) after the decimal point and a vector predictor is represented by integers nearest to the scaled motion vector).  Motivation for this combination has been stated in claim 38.

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483